DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 9/5/2022 is not in conformance with the Office’s rules and regulations regarding drawing amendments.  According to 37 C.F.R. 1.121, “All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper” (See MPEP 714).  The Applicant did not explain in detail what was changed in the drawings, but gave the vague statement that: “Submitted with this reply is a replacement set of drawings in which figure 9a has been amended to include the missing reference numerals”.  There is no explanation what was exactly added to FIG. 9a.  For example, which reference numerals were added and where were they added?  The Applicant’s explanation falls short of being “detailed”.  

Drawings
Due to the vagueness of the description of the drawing amendments as discussed in the previous section, the drawings are objected to until the Applicant explains what changes were actually made to the drawings by this drawing amendment filed on 9/5/2022.

Specification
The amendment filed 9/5/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specific locations of the control system 20, the control means 21, the actual force sensor 22, the adjustment means 24, the adjustment means 25, and the elbow angle sensor 26.  These locations were not supported by the original disclosure as originally filed.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 is objected to because of the following informalities:
in claim 7, line 3: “a torso” should be “the torso”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 13-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “at least one shoulder part” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a shoulder portion of the torso support” of claim 1, lines 8-9.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 10 recites “an upper arm of the user” in lines 5-6, but it is not clear if this recitation is the same as, related to, a subset of, or different from “an arm of the user” of claim 1, line 3.  The relationship between these two recitations should be made clear.
Claim 13 recites “wherein the variable input value is set by a user adjustable input” in lines 1-2, which is an action step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 14 recites “wherein the variable input value depends on the detected angle of the elbow” in line 3, which is a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 16 recites “the second tendon redirector secured on the torso support at location supra a glenohumeral joint of the user when the torso support is worn by the user” in lines 6-8 and “wherein each of the first and second redirectors redirect a path of the artificial tendon including positioning a portion of the artificial tendon between the first and second artificial tendon redirectors so as to extend laterally over a shoulder of the user when the torso support is worn by the user” in lines 9-12 are method steps.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2016-0031603 (Jin)(previously cited).  Citations will be made to the English translation of Jin that accompanied the Office Action mailed on 5/18/2022.
With respect to claim 1, Jin teaches an arm lifting support device, comprising 
a torso support (the members 124, 126, and 138 of Jin) configured to be worn about a torso of a user;
an arm support (the member 112 of Jin) configured to be worn about an arm of the user; 
an artificial tendon (the wire 110 of Jin);
a pulling device (the aperture through which the wire 110 connects to the moving magnet 132 or the elastic member 147 of Jin) that applies force to the artificial tendon; 
a controller that controls the pulling device (the pulling force generator 134 or the cam 146 of Jin); and 
an arm angle sensor that detects an angle of the user’s arm (the moving magnet 132 or the rotating disk 142 of Jin); 
wherein the torso support directs the artificial tendon from a shoulder portion of the torso support toward the arm support, the artificial tendon connected to the arm support (FIGS. 2 and 4 of Jin), and 
the controller configured to control the pulling device to adjust a length of the artificial tendon between the shoulder portion of the torso support and the arm support (see pages 3-4 of Jin); and
the controller controls an amount of force applied to the artificial tendon according to the detected angle of the user’s arm (see the detected angle affecting the amount of pull force generated as described in pages 3-4 of Jin) and a variable input value (the user adjustable input being the size of the moving magnet and the fixed magnet of FIG. 3; the pole arrangement structure of FIG. 3, the size and structure of the cam 146, the size of the rotating disk 142, and the elastic modulus of the elastic member 147)1. 
With respect to claim 2, Jin teaches that the pulling device is arranged along the artificial tendon or comprised in the artificial tendon (the aperture through which the wire 110 connects to the moving magnet 132 or the elastic member 147 of Jin is arranged along the wire 110 of Jin).  
With respect to claim 3, Jin teaches that the pulling device is arranged to apply said force at a pulling point arranged adjacent a neck portion of the torso support (the aperture through which the wire 110 connects to the moving magnet 132 or the elastic member 147 of Jin is arranged to apply the force along the wire 100 including at a point located within the wire guide 120 above the collar bone of Jin arranged adjacent the member 126 of Jin).  
With respect to claim 4, Jin teaches that the pulling point is provided in a stiff neck portion (a point located within the wire guide 120 above the collar bone of Jin is provided in the member 126 of Jin).  
With respect to claim 5, Jin teaches that the torso support comprises at least one shoulder part (the member 126 of Jin) having a smooth upper side against which the artificial tendon (the wire 110 of Jin) slides. 
With respect to claim 8, Jin teaches that the controller detects a current actual pulling force in the artificial tendon (the cam 146 of Jin does this), and further controls the amount of force applied to the artificial tendon with a feedback control loop that accounts for the detected current actual pulling force (see page 4 of Jin).  
With respect to claim 10, Jin teaches that the controller detects a current actual pulling force in the artificial tendon (the cam 146 of Jin does this) and, for a given detected current actual non- zero pulling force, the amount of force applied to the artificial tendon increases the closer a longitudinal axis of an upper arm of the user is to horizontal (see page 4 of Jin).  
With respect to claim 11, Jin teaches that the artificial tendon (the wire 110 of Jin) is the only force-mediating part between the torso support and the arm support (see pages 3-4 of Jin).  
With respect to claim 13, Jin teaches that the variable input value is set by a user adjustable input (the user adjustable input being the size of the moving magnet and the fixed magnet of FIG. 3; the pole arrangement structure of FIG. 3, the size and structure of the cam 146, the size of the rotating disk 142, and the elastic modulus of the elastic member 147)2.
With respect to claim 16, Jin teaches that the torso support (the members 124, 126, and 138 of Jin) comprises a first artificial tendon redirector (the protector 126 in FIGS. 2 and 4 of Jin) and a second tendon redirector (the member 122 in FIGS. 2 and 4 of Jin), wherein the first tendon redirector is secured on the torso support at a position that is laterally inward the second tendon redirector and at an elevation that is at least at an elevation of the second tendon redirector, the second tendon redirector secured on the torso support at location supra a glenohumeral joint of the user when the torso support is worn by the user, and wherein each of the first and second redirectors redirect a path of the artificial tendon including positioning a portion of the artificial tendon between the first and second artificial tendon redirectors so as to extend laterally over a shoulder of the user when the torso support is worn by the user (see  FIGS. 2 and 4 of Jin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jin.
With respect to claim 15, Jin teaches that the variable input value is at least one of a measure of the user’s unaided muscle force or a weight of the user’s arm (the user adjustable input being the size of the moving magnet and the fixed magnet of FIG. 3; the pole arrangement structure of FIG. 3, the size and structure of the cam 146, the size of the rotating disk 142, and the elastic modulus of the elastic member 147 and these variables will depend upon the kind of pulling force that is required by the patient which inherently or obviously includes the forces applied to the patient’s arm such as gravity and the user’s own muscular capabilities).  

Claims 1-5, 8, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/0195373 (Schwabenthan) in view of U.S. Patent Application Publication No. 2012/0184880 (Doyle).  Citations to Schwabenthan will refer to the accompanying English machine translation. 
Schwabenthan teaches an arm lifting support device, comprising: a torso support (the elements 5 and 6 of Schwabenthan) configured to be worn about a torso of a user; an arm support (the glove 16 of FIG.1 or forearm connection of FIG. 2 of Schwabenthan; pages 3-4 of Schwabenthan) configured to be worn about an arm of the user; an artificial tendon (the cable 19 of Schwabenthan); a pulling device (the driven actuator 9 of Schwabenthan) that applies force to the artificial tendon; and a controller (the special control of Schwabenthan; page 4 of Schwabenthan) that controls the pulling device.
Schwabenthan teaches that the special control may be controlled automatically by sensors (page 4 of Schwabenthan).  Schwabenthan teaches that the sensors may include sensors that react to load, applied force, movement of the operator, or activity of the operator (pages 3-5 of Schwabenthan).  Doyle teaches that sensors detecting orientation, position, and angle of the arm are such sensors (paragraphs 0052-0053 of Doyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors detecting orientation, position, and angle, as suggested by Doyle, as the sensors of Schwabenthan, since (1) Schwabenthan teaches that sensors for detecting movement of the operator may be used and Doyle teaches such sensors and/or (2) it is simple substitution of one known element for another to obtain predictable results. 
With respect to claim 1, the combination teaches or suggests an arm lifting support device, comprising 
a torso support (the elements 4, 5 and 6 of Schwabenthan; or the elements 17, 5 and 6 of Schwabenthan) configured to be worn about a torso of a user;
an arm support (the glove 16 of FIG.1 or forearm connection of FIG. 2 of Schwabenthan; pages 3-4 of Schwabenthan) configured to be worn about an arm of the user; 
an artificial tendon (the cable 19 of Schwabenthan);
a pulling device (the driven actuator 9 of Schwabenthan) that applies force to the artificial tendon; 
a controller (the special control of Schwabenthan; page 4 of Schwabenthan) that controls the pulling device; and 
an arm angle sensor that detects an angle of the user’s arm (the angle sensors suggested by Doyle); 
wherein the torso support directs the artificial tendon from a shoulder portion of the torso support toward the arm support, the artificial tendon connected to the arm support (FIGS. 1-2 of Schwabenthan), and 
the controller configured to control the pulling device to adjust a length of the artificial tendon between the shoulder portion of the torso support and the arm support (see pages 3-5 of Schwabenthan); and
the controller controls an amount of force applied to the artificial tendon according to the detected angle of the user’s arm (using angle information from the angle sensors suggested by Doyle) and a variable input value (using the applied force of Schwabenthan, the activity of the operator of Schwabenthan, or the position information suggested by Doyle). 
With respect to claim 2, the combination teaches or suggests that the pulling device is arranged along the artificial tendon or comprised in the artificial tendon (the driven actuator 9 of Schwabenthan is arranged along the cable 19 of Schwabenthan).  
With respect to claim 3, the combination teaches or suggests that the pulling device is arranged to apply said force at a pulling point arranged adjacent a neck portion of the torso support (the driven actuator 9 of Schwabenthan is arranged to apply the force at points adjacent the shoulder bars 4 or the boom 17 of Schwabenthan).  
With respect to claim 4, the combination teaches or suggests that the pulling point is provided in a stiff neck portion (the deflection points 18 of Schwabenthan is provided in the shoulder bars 4 or the boom 17 of Schwabenthan).  
With respect to claim 5, the combination teaches or suggests that the torso support comprises at least one shoulder part (the shoulder bars 4 or the boom 17 of Schwabenthan) having a smooth upper side against which the artificial tendon (the cable 19 of Schwabenthan) slides. 
With respect to claim 8, the combination teaches or suggests that the controller detects a current actual pulling force in the artificial tendon, and further controls the amount of force applied to the artificial tendon with a feedback control loop that accounts for the detected current actual pulling force (using the applied force of Schwabenthan).  
With respect to claim 10, the combination teaches or suggests that the controller detects a current actual pulling force in the artificial tendon and, for a given detected current actual non-zero pulling force, the amount of force applied to the artificial tendon increases the closer a longitudinal axis of an upper arm of the user is to horizontal (using the applied force of Schwabenthan).  
With respect to claim 11, the combination teaches or suggests that the artificial tendon (the cable 19 of Schwabenthan) is the only force-mediating part between the torso support and the arm support (see pages 3-5 of Schwabenthan).  
With respect to claim 13, the combination teaches or suggests that the variable input value is set by a user adjustable input (the user adjustable input being the applied force of Schwabenthan, the activity of the operator of Schwabenthan, or the position information suggested by Doyle).
With respect to claim 15, Doyle teaches that the orientation information of the sensor is correlated with, and there a measure of, the gravitational force and/or a portion of the weight of the user’s arm (paragraph 0052 of Doyle).  Thus, using the applied force of Schwabenthan, the activity of the operator of Schwabenthan, or the position information suggested by Doyle is at least one of a measure of the user’s unaided muscle force or a weight of the user’s arm.
With respect to claim 16, the combination teaches or suggests that the torso support (the elements 4, 5 and 6 of Schwabenthan; or the elements 17, 5 and 6 of Schwabenthan) comprises a first artificial tendon redirector (the front part of the element 4; or the front part of the element 17 of Schwabenthan) and a second tendon redirector (the rear part of the element 4; or the rear part of the element 17 of Schwabenthan), wherein the first tendon redirector is secured on the torso support at a position that is laterally inward the second tendon redirector and at an elevation that is at least at an elevation of the second tendon redirector, the second tendon redirector secured on the torso support at location supra a glenohumeral joint of the user when the torso support is worn by the user, and wherein each of the first and second redirectors redirect a path of the artificial tendon including positioning a portion of the artificial tendon between the first and second artificial tendon redirectors so as to extend laterally over a shoulder of the user when the torso support is worn by the user (see  FIGS. 1-2 of Schwabenthan).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schwabenthan, in view of Doyle, and further in view of U.S. Patent Application Publication No. 2003/0120183 (Simmons).  Citations to Schwabenthan will refer to the accompanying English machine translation.
Schwabenthan teaches that the special control may be controlled automatically by sensors (page 4 of Schwabenthan).  Schwabenthan teaches that the sensors may include sensors that react to load, applied force, movement of the operator, or activity of the operator (pages 3-5 of Schwabenthan).  Simmons teaches that sensors detecting joint angles are such sensors (paragraphs 0171, 0173-0174, 0211, 0215, 0271-0272, 0466, 0642, and 0503 of Simmons). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors detecting elbow angle, as suggested by Simmons, as additional to the sensors of Schwabenthan, since Schwabenthan teaches that sensors for detecting movement of the operator may be used and Simmons teaches such sensors and their addition would provide a more complete picture of the user’s movements. 
With respect to claim 12, the combination teaches or suggests that the control system further comprises an elbow angle sensor (the elbow sensor of Simmons), and the controller is arranged not to apply any force to the artificial tendon in case the elbow angle sensor currently detects an unbent elbow (it would have been obvious to determine what actions by the special control of Schwabenthan are to be performed when incorporating the sensor readings suggested by Schwabenthan, Doyle, and Simmons so as to optimize the lifting aid system since Schwabenthan teaches that the goal is to provide ergonomically and anatomically optimized control of the device (page 3 of Schwabenthan). As such, the performance of the lift aiding system in response to particular sensor readings is a results-effective variable that would have been optimized through routine experimentation based on the factors of desired performance based on the sensor readings.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the performance of the lift aiding system in response to particular sensor readings so as to obtain the desired performance).
With respect to claim 14, the combination teaches or suggests an elbow angle sensor that detects an angle of an elbow of the arm of the user (the elbow sensor of Simmons) and wherein the variable input value depends on the detected angle of the elbow (using the elbow sensor of Simmons).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwabenthan, in view of Doyle, and further in view of U.S. Patent Application Publication No. 2003/0208146 (Kania).  Citations to Schwabenthan will refer to the accompanying English machine translation.
Schwabenthan teaches that the special control may be controlled automatically by sensors (page 4 of Schwabenthan).  Schwabenthan teaches that the sensors may include sensors that react to load, applied force, movement of the operator, or activity of the operator (pages 3-5 of Schwabenthan).  Kania teaches that sensors detecting the shoulder’s orientation are such sensors (paragraphs 0069 of Kania). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors detecting the shoulder’s orientation, as suggested by Kania, as additional to the sensors of Schwabenthan since Schwabenthan teaches that sensors for detecting movement of the operator may be used and Kania teaches such sensors and their addition would provide a more complete picture of the user’s movements. 
With respect to claim 7, the combination teaches or suggests that comprising a posture sensor that measures posture of is a torso of the user (the sensor of Kania measures the orientation of the shoulder and hence the torso) and the controller further controls the amount of force applied to the artificial tendon according to the measured posture of the user’s torso (using the sensor of Kania).

Response to Arguments
The Applicant’s arguments filed 9/5/2022 have been fully considered.
Drawing objections
There are new grounds of drawing objections that were necessitated by the drawing amendments filed on 9/5/2022.
Specification
There are new grounds of specification objections that were necessitated by the drawing amendments filed on 9/5/2022.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 9/5/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 9/5/2022.
35 U.S.C. 101
In view of the claim amendments filed on 9/5/2022, the claim rejections under 35 U.S.C. 101, are withdrawn.
Prior art rejection
The Applicant asserts:

    PNG
    media_image1.png
    387
    864
    media_image1.png
    Greyscale

These arguments are not persuasive.  The Applicant asserts that, once the system is constructed, its force delivering capabilities cannot be altered without rearrangement or replacement.  This argument is not persuasive. The claim language does not preclude this interpretation since “a variable input value” is broadly interpreted to mean input values to the design’s structure.  The user adjustable input is considered to be the size of the moving magnet and the fixed magnet of FIG. 3; the pole arrangement structure of FIG. 3, the size and structure of the cam 146, the size of the rotating disk 142, and the elastic modulus of the elastic member 147.  In particular, by varying the size of the moving magnet and the fixed magnet and the pole arrangement structure, it is possible to variously design the profile of the supporting force by the supporting force generating unit 130 (page 4 of the English translation of Jin).  Also, the profile of the bearing force generated in the support force generating unit 140 may be variously changed according to the size and structure of the cam 146, the size of the rotating disk 142, the elastic modulus of the elastic member 147, and the like.(page 4 of the English translation of Jin).
With respect to the assertion that there is no sensor that measures arm angle, the Examiner respectfully disagrees.  Jin teaches this feature in the form of the moving magnet 132 or the rotating disk 142 of Jin.
With respect to the assertion that there is no controller, the Examiner respectfully disagrees.  Jin teaches this feature in the form of the pulling force generator 134 or the cam 146 of Jin which is controlled based on the angle of the user’s arm and on the input values to the design’s structure.
Also, there are new grounds of prior art rejection that were necessitated by the claim amendments filed 9/5/2022.  Further, the allowability of claim 12 is now withdrawn in view of the claim amendments filed on 9/5/2022.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See page 4 of Jin: [B]y varying the size of the moving magnet and the fixed magnet and the pole arrangement structure, it is possible to variously design the profile of the supporting force by the supporting force generating unit 130…The profile of the bearing force generated in the support force generating unit 140 may be variously changed according to the size and structure of the cam 146, the size of the rotating disk 142, the elastic modulus of the elastic member 147, and the like.
        2 See footnote 1.